Citation Nr: 1205837	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-00 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to the service-connected bilateral hearing loss and tinnitus. 


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served in the US Army from January 1943 to October 1945, and was involved in the battles of Naples Foggia, Rome/Anzio and the Arno Valley, and Southern France during World War II. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA). Since that time, the appellant has relocated to Florida and his claim is now being serviced by the St. Petersburg, Florida, RO. 

In November 2010, the Board remanded the claim for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that his hearing loss and tinnitus contribute to his depression.  Specifically, he contends that his inability to hear lead to having to close his business and lose his vocation, and the annoyance of his tinnitus prohibits him from sleeping well.  In December 2011, the Veteran was awarded service connection for bilateral hearing loss and tinnitus.  Thus, the Veteran contends that his current acquired psychiatric disorder was caused or aggravated by a service-connected disability.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) .  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board may choose, and has often chosen, to apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011), See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran underwent a VA psychiatric examination in February 2011 at which time he was diagnosed with depressive disorder, not otherwise specified.  The examiner concluded that the Veteran's depression was not secondary to or the result of his hearing loss and tinnitus because the Veteran began experiencing symptoms of depression approximately 30 years previously and had reported that he had begun to experience hearing loss and tinnitus for only five to six years.  Thus, his depression preceded his hearing loss and tinnitus.  The examiner also determined that the Veteran's depressive disorder was not related to his service because there was no indication of depression in service or for many years following service.  

However, the record reflects statements made by the Veteran that he noticed hearing loss and tinnitus in service and following service but, upon returning to civilian life, thought his tinnitus would dissipate and did not give as much thought to his hearing loss.  It was not until his symptoms grew much worse with age that he sought benefits from the VA.  Moreover, at the time of the February 2011 VA examination, the Veteran had not yet been awarded service connection for hearing loss and tinnitus.  At the time of the February 2011 VA examination, there was only one previous VA audiological examination that had yielded inadequate results for rating purposes and the February 2011 VA examiner cited those results in forming the above-described conclusions.  Subsequently, in June 2011, the Veteran underwent a second VA audiological examination which yielded adequate results and showed a positive nexus between his hearing loss and tinnitus and his service.  The conclusion reached in June 2011 was based in large part on the Veteran's combat experiences in service.  

Thus, because it appears that the February 2011 VA opinion may have been based on an inaccurate factual background, and in light of the newly service-connected hearing loss and tinnitus, a new VA examination and opinion is necessary to fairly asses the Veteran's claim for service connection for an acquired psychiatric disability.  Significantly, the February 2011 VA examination did not include an opinion as to whether the Veteran's hearing loss and tinnitus aggravated his depression, and such an opinion is necessary when deciding a claim for service connection on a secondary basis. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding treatment records relevant to all of his claim for service connection.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available, relevant VA treatment records not already in the file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above action, schedule the Veteran for a VA examination to ascertain the etiology of his acquired psychiatric disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disability was caused or aggravated by (beyond the natural course of the disease) the Veteran's service-connected bilateral hearing loss and tinnitus.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms of depression and their relationship to his hearing loss and tinnitus.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 


Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
	C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


